                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 1 of 9



                   1      FENNEMORE CRAIG, P.C.
                          Richard I. Dreitzer, Esq., NV Bar No. 6626
                   2      Kelly Klingseisen, Esq., NV Bar No. 15762
                          300 South Fourth Street, Suite 1400
                   3      Las Vegas, Nevada 89101
                          Telephone: (702) 692-8000
                   4      Facsimile: (702) 692-8099
                          Email: rdreitzer@fennemorelaw.com;
                   5      kklingseisen@fennemorelaw.com

                   6      CLARK HILL, PLLC
                          Dominic Gentile, Esq., NV Bar No. 1923
                   7      3800 Howard Hughes Parkway, Suite 500
                          Las Vegas, NV 89169
                   8      Telephone: (702) 697-7508
                          Facsimile: (702) 862-8400
                   9      Email: dgentile@ClarkHill.com

                 10       Attorneys for Defendants/Counterclaimants
                          BANK OF GEORGE and T. RYAN SULLIVAN
                 11

                 12                                        UNITED STATES DISTRICT COURT

                 13                                              DISTRICT OF NEVADA

                 14       STEVEN TRANG, an individual,                      Case No.: 2:17-cv-00162-APG-EJY

                 15                          Plaintiff,
                                                                           STIPULATED PROTECTIVE ORDER
                 16
                          vs.
                 17
                          BANK OF GEORGE, a Domestic
                 18       Corporation; and T. RYAN SULLIVAN
                          in his individual and professional capacity,
                 19
                                             Defendants.
                 20

                 21       BANK OF GEORGE, a Domestic
                          Corporation; and T. RYAN SULLIVAN
                 22       in his individual and professional capacity,

                 23                          Counterclaimants,
                 24
                          vs.
                 25
                          STEVEN TRANG, an individual,
                 26
                                             Counterdefendant.
                 27

                 28

      300 S. 4th ST.      18618698.1/053476.0001
       SUITE 1400
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 2 of 9



                   1               Plaintiff/Counterdefendant in the above-captioned action, STEVEN TRANG (hereinafter,
                   2      “TRANG”), by and through his attorney of record, Andre Lagomarsino, Esq. of Lagomarsino
                   3      Law, and Defendants/Counterclaimants BANK OF GEORGE, a Nevada corporation
                   4      (hereinafter, “BOG”) and T. RYAN SULLIVAN (hereinafter, “SULLIVAN”) (BOG and
                   5      SULLIVAN, together, “DEFENDANTS”), by and through their attorneys of record, Richard I.
                   6      Dreitzer, Esq. and Kelly Klingseisen, Esq. of the law firm Fennemore Craig, P.C., hereby
                   7      stipulate to the following Protective Order regarding the confidentiality of discovery materials.
                   8      I.       PURPOSES AND LIMITATIONS
                   9               Disclosure and discovery activity in the above-captioned action are likely to involve the
                 10       production of confidential, proprietary, and/or private information for which special protection
                 11       from public disclosure and use for any purpose other than prosecuting this litigation may be
                 12       warranted. The parties acknowledge that this protective order does not confer blanket protection
                 13       for all disclosures or responses to discovery and that the protection it affords from public
                 14       disclosure and use extends only to the limited information or items that are entitled to
                 15       confidential treatment under the applicable legal principles.
                 16       II.      DESIGNATION AND USE OF CONFIDENTIAL MATERIAL
                 17                A.        During this litigation, either party may designate as “confidential” any material
                 18       produced in discovery if that party in good faith believes that the material contains protected
                 19       non-public confidential information under state or federal law. Such discovery material is
                 20       referred to herein as “confidential material.” The party designating the material is referred to
                 21       herein as the “designating party.”
                 22                B.        “Confidential material,” as the term is used in this protective order, includes all
                 23       information and documents produced by the parties that qualify for protection under Nevada
                 24       Rule of Civil Procedure 26(c).
                 25                C.        “Attorneys’ Eyes Only” material as the term is used in this protective order,
                 26       includes all information and documents produced by the parties that fall within one or more of
                 27       the following categories: (a) trade secrets or other non-public information of a proprietary,
                 28       strategic, financial, sales, customer, commercially valuable, and/or competitively sensitive

      300 S. 4th St.
                                                                              2
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 3 of 9



                   1      nature, or disclosed pursuant to the requirements of a regulatory or state agency; (b) sales and
                   2      customer information, and (c) information, which if disclosed to persons of expertise in the area,
                   3      would reveal significant technical or business advantages of the producing or designating party,
                   4      and which includes as a major portion subject matter which is believed to be unknown to the
                   5      opposing party or parties, or any of the employees of the corporate parties.
                   6               D.        The designating party will mark each page of appropriate documents as
                   7      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” The designation will avoid obscuring or
                   8      defacing any portion of the discovery material. If marking as confidential each page of a
                   9      document or a group of documents would cause undue burden, the designating party instead may
                 10       designate as confidential a range of documents or pages, accompanied by a writing identifying
                 11       the range as confidential. If a party inadvertently fails to designate discovery material as
                 12       confidential, but subsequently determines that such material should have been so designated, it
                 13       promptly will provide written notice to the opposing party of the confidential designation and the
                 14       material will be treated as confidential from the receipt of the notice. On the other hand, if a
                 15       party designates discovery material as confidential and later determines that it should not have
                 16       been so designated, it will promptly provide the opposing party written notice of the removal of
                 17       the designation and a duplicate copy of the discovery material without the confidential marking.
                 18       All copies of confidential discovery material will also be considered confidential.
                 19                E.        Material designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall
                 20       be held in confidence by each qualified recipient to whom it is disclosed, shall be used only for
                 21       purposes of this action, shall not be used for any business purpose, and shall not be disclosed to
                 22       any person who is not a qualified recipient. All produced confidential material shall be carefully
                 23       maintained so as to preclude access by persons who are not qualified recipients.
                 24                F.        Material designated “CONFIDENTIAL” will not be disclosed to anyone other
                 25       than the following qualified recipients: (a) the Court and its personnel; (b) counsel of record, in-
                 26       house counsel, and staff; (c) deposition notaries and staff; (d) parties to this litigation; (e) any
                 27       current or former officers, directors, or employees of Defendants; (f) and the following, provided
                 28       that they expressly agree to be bound by the terms of this protective order by executing the form

      300 S. 4th St.
                                                                           3
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 4 of 9



                   1      attached as Exhibit A: (i) any expert or consultant retained in this action; (ii) witnesses and
                   2      potential witnesses at, or in preparation for deposition, trial, or hearing or who otherwise require
                   3      the information as directed by counsel; and (iii) outside vendors who perform copying, data
                   4      entry, or similar functions. Confidential material may not be disclosed to other persons or entities
                   5      without prior written consent of the designating party or court order. Such disclosure should be
                   6      made only to the extent reasonably necessary for effective prosecution and defense of the claims
                   7      in this action and for no other purpose.
                   8               G.        Material designated “ATTORNEYS’ EYES ONLY” will not be disclosed to
                   9      anyone other than the following qualified recipients: (a) attorneys of record for the parties in this
                 10       litigation and employees of such attorneys to whom it is necessary that the material be shown for
                 11       purposes of this litigation; (b) independent technical experts or consultants, who have signed a
                 12       document in the form attached as Exhibit A, agreeing to be bound by the terms of this Stipulated
                 13       Protective Order (such signed document to be in the files of the attorney retaining the expert or
                 14       consultant); and (c) any other person upon order of the court.
                 15       III.     CONDITIONS OF DISCLOSURE
                 16                A.        As set forth in paragraph II.F. and II.G. above, before disclosing confidential
                 17       material to the persons qualified to receive it, counsel for the requesting party will secure from
                 18       each such person the signed Exhibit A.
                 19                B.        The parties’ counsel will be responsible for distribution and control of
                 20       confidential material. They will maintain a list of all persons to whom confidential material has
                 21       been disclosed and the written assurances executed by such persons as provided in paragraphs
                 22       II.F. and II.G. Confidential material will be copied only by counsel or persons assisting counsel
                 23       and only for purposes permitted by this order.
                 24                C.        The restrictions set forth in this protective order will not apply to information that
                 25       is or becomes public knowledge through its authorized release and not in violation of this
                 26       protective order. Whether material that becomes public will remain confidential under this
                 27       protective order will be decided based on the standards and procedures herein. If confidential
                 28       material is produced by a third party, the parties in this litigation may designate the material as

      300 S. 4th St.
                                                                               4
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 5 of 9



                   1      such by marking it confidential and providing the marked copy to the opposing party who will
                   2      either (1) agree the material is confidential under the terms of this protective order or (2) inform
                   3      the other party that it disagrees the material should be governed by the terms of this protective
                   4      order, but nonetheless will treat the material as confidential for at least 30 days from notice of the
                   5      confidentiality designation, to give the party desiring protection sufficient time to seek relief
                   6      from the Court. Treatment of the material as confidential will continue until the Court resolves
                   7      the issue.
                   8      IV.      PROTECTING CONFIDENTIAL INFORMATION AT DEPOSITIONS
                   9               A.        During a deposition, either party may request any person present to sign the
                 10       attached Exhibit A.
                 11                B.        To designate confidential information in testimony, the designating party will (a)
                 12       make an oral statement to that effect on the record, or (b) notify the recipient in writing at any
                 13       time up to 30 days after receipt of the transcript.
                 14                C.        If confidential material is marked as an exhibit during a deposition, or hearing, or
                 15       other proceeding in this action, and its contents are disclosed in testimony at such proceeding,
                 16       counsel for the parties will (a) advise the reporter that the exhibit refers to confidential material
                 17       or (b) notify the reporter in writing at any time up to 30 days after receipt of the transcript. In
                 18       either instance, the material will be marked confidential and will be deemed as such. The
                 19       reporter will not furnish copies to anyone other than to the parties herein, and, if so requested, the
                 20       witness and his/her counsel.
                 21       V.       USE OF CONFIDENTIAL INFORMATION IN COURT FILINGS
                 22                The parties may agree that a filing party may file documents designated confidential by
                 23       the other party not under seal. If no such agreement is made before filing, the designating party
                 24       will submit such confidential documents to the Court in chambers and as not part of any public
                 25       filing. The non-designating party’s public filing may contain only a reference to the confidential
                 26       materials or a redacted version of the same. Thereafter, the designated party shall have ten (10)
                 27       days to file a motion to seal such documents. While a motion to seal is pending, the non-
                 28       designating party may not publicly file the documents sought to be sealed. In the event the

      300 S. 4th St.
                                                                              5
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 6 of 9



                   1      designating party chooses not to file a motion to seal the confidential documents submitted to
                   2      chambers by the non-designating party, the non-designating party may then, after the expiration
                   3      of ten (10) days, publicly file the documents in a supplemental filing. If the party designating
                   4      such documents as confidential seeks to publicly filed such confidential documents, such filing
                   5      must be accompanied by a motion to file a document under seal. A motion to file a document
                   6      under seal will be served on opposing counsel, and on the person or entity that has custody and
                   7      control of the document, if it is different from opposing counsel. For motions that refer to
                   8      confidential material, the parties will publicly file a redacted version of the filing.
                   9      VI.      CHALLENGING A CONFIDENTIAL DESIGNATION
                 10                If a party disputes the designation of discovery material as “CONFIDENTIAL” or
                 11       “ATTORNEYS’ EYES ONLY,” then the objecting party will notify the designating party in
                 12       writing by electronic mail of such dispute. The notice will identify the material and explain the
                 13       basis for the objection. The designating party will have 7 calendar days to provide a written
                 14       response by electronic mail to the notice, explaining its reason(s) for designating the material as
                 15       confidential. Should the objecting party dispute such reason(s), it will so notify the designating
                 16       party, and the objecting party will have ten (10) calendar days from the date of such notice to
                 17       seek relief from the Court. During the dispute resolution procedure in this paragraph, the
                 18       designating party will have the burden of demonstrating that the material is properly designated
                 19       as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” In the event of a dispute, the parties
                 20       will continue to treat the disputed material as confidential until the dispute is resolved informally
                 21       between the parties or by the court.
                 22       VII.     NON-PARTY SUBPOENAS
                 23                Pursuant to FRCP 45 if any party receives a subpoena from any non-party to this
                 24       protective order seeking production or disclosure of confidential material, that party (the
                 25       “subpoenaed party”) will give notice, as soon as practicable and in no event more than 5 business
                 26       days after receiving the subpoena, to opposing counsel. The subpoenaed party will not disclose
                 27       any confidential material for 7 business days, if possible, without violating the subpoena, after
                 28       providing notice to the other party, and in no event make disclosure before notice is given. If,

      300 S. 4th St.
                                                                             6
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 7 of 9



                   1      within this 7 business day period, court relief is sought from the subpoena with regard to any
                   2      confidential material, the subpoenaed party will wait for the Court to resolve the issue or
                   3      applicable rules direct otherwise.
                   4      VIII. ADDITIONAL RIGHTS
                   5               Nothing in this protective order will: (a) restrict any party with respect to its own material
                   6      or discovery material that has not been designated confidential; (b) prejudice any party’s rights to
                   7      object to the production or disclosure of information, confidential or otherwise, it considers not
                   8      subject to discovery; (c) restrict the proper scope of discovery that can be sought by any party; or
                   9      (d) prejudice any party’s right to seek relief from the terms of this protective order.
                 10                This protective order is without prejudice to the right of any party to move the Court for
                 11       an order seeking protection of confidential material sought by or produced through discovery,
                 12       which protection is different from or in addition to that provided for in this protective order, and
                 13       such right is expressly reserved. Similarly, each party reserves the right to request the Court to
                 14       order disclosure of materials subject to this protective order or request modification of this
                 15       protective order.
                 16       IX.      RETURN OF CONFIDENTIAL MATERIALS
                 17                Within 60 days after this action is concluded, including any appeals, materials designated
                 18       as confidential, and copies thereof, will be destroyed. This provision will not apply to court
                 19       filings or pleadings, briefs, or correspondence maintained by counsel during the ordinary course
                 20       of business.
                 21       X.       BINDING EFFECT
                 22                This protective order will remain in full force and effect at all times during which any
                 23       party to this protective order or any person having executed the attached Exhibit A retains
                 24       possession, custody, or control any confidential material.
                 25       XI.      UNAUTHORIZED DISCLOSURE OR INADVERTENT PRODUCTION
                 26                If either party learns that, by inadvertence or otherwise, it has disclosed confidential
                 27       material to any person or in any circumstance not authorized under this protective order, the
                 28       receiving party must immediately: (a) notify the designating party in writing of the unauthorized

      300 S. 4th St.
                                                                             7
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 8 of 9



                   1      disclosure, (b) use its best efforts to retrieve all unauthorized copies of the confidential material,
                   2      (c) inform the person(s) of the terms of the protective order, and (d) request such person(s)
                   3      execute Exhibit A.
                   4               Attorney-client, work product, or any other privilege will not be waived by disclosure
                   5      connected to this litigation. As a result, the parties agree that nothing in this protective order will
                   6      be deemed to limit or waive the attorney-client, work product, or any other privilege.
                   7

                   8               IT IS SO STIPULATED.
                   9      DATED: this 26th day of July, 2021.
                 10       FENNEMORE CRAIG, P.C.                                 LAGOMARSINO LAW FIRM
                 11       By: /s/ Richard I. Dreitzer                           By: /s/ Andre M. Lagomarsino
                               RICHARD I. DREITZER, ESQ.                            ANDRE M. LAGOMARSINO, ESQ.
                 12
                               NV Bar No. 6626                                      NV Bar No. 6711
                 13            KELLY KLINGSEISEN, ESQ.                              3005 West Horizon Ridge Pkwy, #241
                               NV Bar No. 15762                                     Henderson, Nevada 89052
                 14            300 South Fourth Street, Suite 1400                  Telephone: (702) 383-2864
                               Las Vegas, Nevada 89101                              aml@lagomarsinolaw.com
                 15            Telephone: (702) 692-8000
                 16            rdreitzer@fennemorelaw.com                          Attorney for Steven Trang
                               kklingseisen@fennemorelaw.com
                 17
                                Attorneys for BANK OF GEORGE
                 18             and T. RYAN SULLIVAN
                 19

                 20

                 21                   IT IS SO ORDERED.

                 22

                 23                                        By:    ___________________      ___________
                                                                 UNITED STATES MAGISTRATE JUDGE
                 24
                                                                 Dated: July 26, 2021
                 25

                 26

                 27

                 28

      300 S. 4th St.
                                                                            8
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
                          Case 2:17-cv-00162-APG-EJY Document 66 Filed 07/26/21 Page 9 of 9



                   1                                                         EXHIBIT A
                   2                                                 WRITTEN ASSURANCE
                   3
                          _________________________________ declares that:
                   4
                                   I reside at ______________________________ in the city of ________________, county
                   5
                          __________________, state of ___________________;
                   6
                                   I      am         currently      employed     by_______________________       located    at
                   7
                          __________________________and my current job title is_______________________.
                   8
                                   I have read and believe I understand the terms of the Protective Order dated _______,
                   9
                          filed in Case No. 2:17-cv-00162-APG-EJY, pending in the U.S. District Court in the District of
                 10
                          Nevada. I agree to comply with and be bound by the provisions of the Protective Order. I
                 11
                          understand that any violation of the Protective Order may subject me to sanctions by the Court.
                 12
                                    I shall not divulge any documents electronically stored information or copies of
                 13
                          documents        or      electronically   stored   information,   designated   “CONFIDENTIAL”     or
                 14
                          “ATTORNEYS’ EYES ONLY,” obtained pursuant to such Protective Order, or the content of
                 15
                          such documents or electronically stored information, to any person other than those specifically
                 16
                          authorized by the Protective Order. I shall not copy or use such documents or electronically
                 17
                          stored information except for the purposes of this action and pursuant to the terms of the
                 18
                          Protective Order.
                 19
                                   As soon as practicable, but no later than 30 days after final termination of this action, I
                 20
                          shall return to the attorney from whom I have received them, or destroy, any documents or
                 21
                          electronically stored information in my possession designated as “CONFIDENTIAL” or
                 22
                          “ATTORNEYS’ EYES ONLY,” and all copies, excerpts, summaries, notes, digests, abstracts,
                 23
                          and indices relating to such documents or electronically stored information.
                 24
                                   I declare under penalty of perjury that the foregoing is true and correct.
                 25
                          Dated:            __________________________________
                 26
                                            __________________________________ (signed)
                 27
                                            __________________________________ (print name)
                 28

      300 S. 4th St.
                                                                                 9
       SUITE 1400         18618698.1/053476.0001
LAS VEGAS, NEVADA 89101
      702-692-8000
